19-36300-cgm          Doc 733        Filed 01/27/20 Entered 01/27/20 20:52:53                      Main Document
                                                  Pg 1 of 21
 In re: Barneys New York, Inc., et al.                                                  Case No. 19-36300 (CGM)
 Debtors                                                           Reporting Period: December 1 – January 4, 2019
                                                                                     Federal Tax I.D. # XX-XXXXXXX


                 GLOBAL NOTES AND STATEMENTS OF LIMITATIONS
     AND DISCLAIMERS REGARDING THE DEBTORS' MONTHLY OPERATING REPORTS

 On August 6, 2019 (the “Petition Date”), Barneys New York, Inc. and 4 of its debtor affiliates, as
 debtors and debtors in possession in the above-captioned chapter 11 cases (collectively, the
 “Debtors,” the “Company”)1 filed voluntary petitions for relief under chapter 11 of title 11 of
 the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the
 Southern District of New York (the “Bankruptcy Court”). The Debtors’ chapter 11 cases are
 being jointly administered for procedural purposes only pursuant to Rule 1015(b) of the Federal
 Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) under the caption Barneys New York,
 Inc., et al., Case No. 19-36300 (CGM) (S.D.N.Y.), pursuant to an order entered by the Bankruptcy
 Court on August 7, 2019 [ECF No. 41]. The Debtors continued to operate their business and
 manage their properties as debtors in possession pursuant to sections 1107(a) and 1108 of the
 Bankruptcy Code throughout the Sale Commencement Date on November 1, 2019.

 The following notes, statements and limitations should be referred to, and referenced in connection
 with, any review of the MOR.

     1. Basis of Presentation. The Debtors are filing their consolidated monthly operating report
        (the “MOR”) solely for purposes of complying with the monthly operating requirements
        applicable in the Debtors’ chapter 11 cases. The MOR is in a format acceptable to the U.S.
        Trustee for the Southern District of New York (the “U.S. Trustee”). The MOR should not
        be relied upon by any persons for information relating to current or future financial
        conditions, events, or performance of any of the Debtors or their affiliates.

          In preparing the MOR, the Debtors relied on financial data derived from their books and
          records that was available at the time of preparation. Subsequent information or discovery
          may result in material changes to the MOR and errors or omissions may exist.
          Notwithstanding any such discovery, new information, or errors or omissions, the Debtors
          do not undertake any obligation or commitment to update the MOR.

          This MOR has not been prepared in accordance with accounting principles generally
          accepted in the United States of America ("U.S. GAAP") and does not include all of the
          information and footnotes required by U.S. GAAP. Therefore, there can be no assurance
          that the consolidated financial information presented herein is complete, and readers are
          strongly cautioned not to place undue reliance on the MOR.

          The information furnished in this report includes primarily normal recurring adjustments
          but does not include all the adjustments that would typically be made for the quarterly and
          annual consolidated financial statements to be in accordance with U.S. GAAP.

 1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, include: Barneys New York, Inc. (0818); Barney’s, Inc. (2980); BNY Catering, Inc. (4434); BNY
 Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Debtors’ service address is 660
 Madison Avenue, 9th Floor, New York, New York 10065.
19-36300-cgm        Doc 733       Filed 01/27/20 Entered 01/27/20 20:52:53          Main Document
                                               Pg 2 of 21
 In re: Barneys New York, Inc., et al.                                       Case No. 19-36300 (CGM)
 Debtors                                                Reporting Period: December 1 – January 4, 2019
                                                                          Federal Tax I.D. # XX-XXXXXXX



         Furthermore, the monthly financial information contained herein has not been subjected to
         the same level of accounting review and testing that the Debtors apply in the preparation
         of their quarterly and annual consolidated financial information in accordance with U.S.
         GAAP. Accordingly, upon the application of such procedures, the Debtors believe that the
         financial information may be subject to change, and these changes could be material.

         In future periods, any changes to prior period balances will be reflected in the current
         month’s MOR.

         The results of operations contained herein are not necessarily indicative of results that may
         be expected from any other period or for the full year and may not necessarily reflect the
         consolidated results of operations and financial position of the Debtors in the future.

     2. Reporting Period. Unless otherwise noted herein, the MOR generally reflects the
        Debtors’ books and records and financial activity occurring during the applicable reporting
        period. Except as otherwise noted, no adjustments have been made for activity occurring
        after the close of the reporting period.

     3. Consolidated Entity Accounts Payable and Disbursements Systems. Cash was
        received and disbursed by the Debtors as described in the Motion of Debtors for Authority
        to (A) Continue Using Existing Cash Management System, (B) Honor certain prepetition
        obligations related thereto, (C) Maintain existing business forms and (D) Continue to
        perform intercompany transactions (the “Cash Management Motion”) to the extent
        approved in the order granting the Cash Management Motion on a final basis (the “Final
        Cash Management Order”) [ECF No. 47].

     4. Accuracy. The financial information disclosed herein was not prepared in accordance with
        federal or state securities laws or other applicable non-bankruptcy law or in lieu of
        complying with any periodic reporting requirements thereunder. Persons and entities
        trading in or otherwise purchasing, selling, or transferring the claims against or equity
        interests in the Debtors should evaluate this financial information in light of the purposes
        for which it was prepared. The Debtors are not liable for and undertake no responsibility
        to indicate variations from securities laws or for any evaluations of the Debtors based on
        this financial information or any other information.

     5. Debtor-in-Possession Financing. On September 5, 2019, the Debtors received
        authorization from the Bankruptcy Court to access their $217 million Debtor-in-Possession
        Facility on a final basis pursuant to the Final Order (A) Authorizing Debtors and Debtors
        In Possession to Obtain Junior Lien Postpetition Financing, (B) Authorizing Use of Cash
        Collateral, (C) Granting Liens And Superpriority Claims, (D) Granting Adequate
        Protection to Prepetition Secured Parties, (E) Modifying the Automatic Stay, (F)
        Scheduling a Final Hearing, and (G) Granting Related Relief [ECF No. 222] (the “Final
        DIP Order”). Please see the DIP Orders for additional detail.
19-36300-cgm        Doc 733       Filed 01/27/20 Entered 01/27/20 20:52:53          Main Document
                                               Pg 3 of 21
 In re: Barneys New York, Inc., et al.                                       Case No. 19-36300 (CGM)
 Debtors                                                Reporting Period: December 1 – January 4, 2019
                                                                          Federal Tax I.D. # XX-XXXXXXX

         Pursuant to the Sale Order, on the closing, the Debtor-in-Possession Facility and
         Consignment Facility were paid down and otherwise discharged as against the Debtors.

     6. Payment of Pre-Petition Claims Pursuant to Court Orders. Within the first two days
        of the Debtors’ chapter 11 cases, the Bankruptcy Court entered orders (the “First Day
        Orders”) authorizing, but not directing, the Debtors to pay, on an interim basis, certain
        pre-petition (a) claims of critical vendors, shippers, warehousemen, other lien claimants,
        and foreign creditors; (b) taxes; (c) employee wages, salaries and other compensation and
        benefits; and (d) obligations related to the use of the Debtors’ cash management system,
        among other things. On September 4, 2019 the Bankruptcy Court approved the relief
        requested in connection with the First Day Orders on a final basis, except for the Final
        Critical Vendors Order, which was entered on September 5, 2019.

         On September 5, 2019, the Bankruptcy Court approved the relief requested in connection
         with the Final Order (I) Authorizing the Payment of (A) Prepetition claims of Lien
         Claimants, (B) Foreign Vendor Claims, (C) Section 503(b)(9) Claims, and (D) Critical
         Vendor Claims, and (II) Granting Related Relief [ECF No. 221] (the “Final Critical
         Vendor Order”).

         To the extent any payments were made on account of such claims or obligations following
         the commencement of these chapter 11 cases pursuant to the authority granted to the
         Debtors by the Bankruptcy Court under the First Day Orders, such payments have been
         included in the MOR unless otherwise noted.

     7. Reservation of Rights. The Debtors reserve all rights to amend or supplement the MOR
        in all respects, as may be necessary or appropriate. Nothing contained in this MOR shall
        constitute a waiver of any of the Debtors’ rights or an admission with respect to their
        chapter 11 cases.

     8. Specific MOR Disclosures.

             a. Notes to MOR-1c: All amounts listed are the bank balances as of the date in the
                respective footnote on MOR 1-c. The Debtors have, on a timely basis, performed
                bank account reconciliations in the ordinary course of business. Due to the level of
                detailed records, copies of the bank account statements and reconciliations are
                available upon request in writing to bankruptcy counsel for the Debtors.

             b. Notes to MOR-1d: This MOR lists the professional fees paid during this reporting
                period to Restructuring Professionals retained by the Debtors in these chapter 11
                cases.

             c. Notes to MOR-4a: For status of post-petition tax payments, see disclosures as
                noted on MOR-4a. Due to the size and detail of such records, (i) copies of IRS
                Form 6123 or payment receipts; (ii) copies of tax returns filed during the reporting
                period; and (iii) a taxes aging schedule will be made available upon reasonable
                request in writing to bankruptcy counsel for the Debtors.
19-36300-cgm        Doc 733       Filed 01/27/20 Entered 01/27/20 20:52:53          Main Document
                                               Pg 4 of 21
 In re: Barneys New York, Inc., et al.                                       Case No. 19-36300 (CGM)
 Debtors                                                Reporting Period: December 1 – January 4, 2019
                                                                          Federal Tax I.D. # XX-XXXXXXX

             d. Notes to MOR-5: In the circumstance where the MOR requires information
                regarding “insiders,” the Debtors have included information with respect to the
                individuals who the Debtors believe may be included in the definition of “insider”
                set forth in section 101(31) of the Bankruptcy Code during the relevant time
                periods. Such individuals may no longer serve in such capacities. The listing of a
                party as an insider for purposes of the MOR is not intended to be, nor should it be,
                construed as an admission of any fact, right, claim, or defense and all such rights,
                claims, and defenses are hereby expressly reserved. Information regarding the
                individuals listed as insiders in the MOR has been included for informational
                purposes only and such information may not be used for: (1) the purposes of
                determining (a) control of the Debtors; (b) the extent to which any individual
                exercised management responsibilities or functions; (c) corporate decision-making
                authority over the Debtors; or (d) whether such individual could successfully argue
                that he or she is not an insider under applicable law, including the Bankruptcy Code
                and federal securities laws, or with respect to any theories of liability or (2) any
                other purpose.

     9. Special Note: On December 29, 2019, the Debtors suffered a cyber-attack in relation to
        certain information and technology systems. As a result, the Debtors were unable to
        generate certain financial reports that would otherwise be included with the MOR. This
        Supplemental MOR provides those financial reports that could not be generated in the
        previous submission.
            a. The following schedules have been updated in this Supplemental MOR: MOR-2,
                MOR-3, MOR-4c, Appendix I.
      19-36300-cgm            Doc 733         Filed 01/27/20 Entered 01/27/20 20:52:53                      Main Document
                                                           Pg 5 of 21
                                              UNITED STATES BANKRUPTCY COURT
                                               SOUTHERN DISTRICT OF NEW YORK


In re: BARNEYS NEW YORK, INC., et al.                                              Case No. 19-36300 (CGM)
Debtors                                                                    Reporting Period: 12/1/19 - 1/4/20

                                                                        Federal Tax I.D. No. XX-XXXXXXX

                             CORPORATE MONTHLY OPERATING REPORT - SUPPLEMENTAL

                                                                                                 Document
REQUIRED DOCUMENTS                                                         Form No.              Attached    Explanation Attached
Schedule of Cash Receipts                                             MOR-1a                        X
Schedule of Cash Disbursements                                        MOR-1b & 1b.1                 X
Bank Reconciliation (or copies of debtor's bank reconciliations)      MOR-1c                        X
   Copies of bank statements                                                                                Available Upon Request

   Cash disbursements journals                                                                              Available Upon Request

Schedule of Retained Restructuring Professionals Fees                 MOR-1d                           X
Statement of Operations                                               MOR-2                            X
Balance Sheet                                                         MOR-3                            X
Status of Post-petition Taxes                                         MOR-4a                           X
   Copies of IRS Form 6123 or payment receipt                                                               Available Upon Request

   Copies of tax returns filed during reporting period                                                      Available Upon Request

Summary of Unpaid Post-petition Debts                                 MOR-4b                           X
  Listing of Aged Accounts Payable                                                                          Available Upon Request

Accounts Receivable Reconciliation and Aging                          MOR-4c                           X
Payments to Insiders                                                  MOR-5                            X
Post-Petition Status of Secured Notes                                 MOR-6                            X
Debtor Questionnaire                                                  MOR-7                            X

I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
are true and correct to the best of my knowledge and belief.

/s/ Mohsin Y. Meghji                                                  1/27/20
Signature of Authorized Individual                                    Date

Mohsin Y. Meghji                                                      Chief Restructuring Officer
Printed Name of Authorized Individual                                 Title of Authorized Individual




                                                                                                                                 MOR
                                                                                                                          PAGE 1 OF 13
        19-36300-cgm          Doc 733        Filed 01/27/20 Entered 01/27/20 20:52:53                       Main Document
                                                          Pg 6 of 21
In re: BARNEYS NEW YORK, INC., et al.                                                               Case No. 19-36300 (CGM)
(Jointly Administered)                                                                     Reporting Period: 12/1/19 - 1/4/20
                                                                                         Federal Tax I.D. No. XX-XXXXXXX
NOTES TO MONTHLY OPERATING REPORT
The Monthly Operating Report (“MOR”) includes activity for the following Debtors:

                                                                               FILING     BANKRUPTCY          COMPLETE EIN OR
 #                        DEBTOR ENTITY NAME                                    DATE      CASE NUMBER        OTHER TAXPAYER I.D.
 1.   BARNEYS NEW YORK, INC.                                                    8/6/19       19-36300            XX-XXXXXXX
 2.   BARNEY'S, INC.                                                            8/6/19       19-36299            XX-XXXXXXX
 3.   BNY CATERING, INC.                                                        8/6/19       19-36301            XX-XXXXXXX
 4.   BNY LICENSING CORP.                                                       8/6/19       19-36302            XX-XXXXXXX
 5.   BARNEYS ASIA CO. LLC                                                      8/6/19       19-36303            XX-XXXXXXX




                                                                                                                                 Notes to MOR
                                                                                                                                PAGE 2 OF 13
        19-36300-cgm        Doc 733      Filed 01/27/20 Entered 01/27/20 20:52:53                   Main Document
                                                      Pg 7 of 21
In re: BARNEYS NEW YORK, INC., et al.                                               Case No. 19-36300 (CGM)
(Jointly Administered)                                                     Reporting Period: 12/1/19 - 1/4/20
MOR-1a                                                                   Federal Tax I.D. No. XX-XXXXXXX
(in US Dollars)
(Unaudited)
                                              SCHEDULE OF RECEIPTS
                                                                          BANKRUPTCY                    NET CASH
  #                   DEBTOR ENTITY NAME                                  CASE NUMBER                  RECEIPTS (a)
   1.BARNEYS NEW YORK, INC.                                                   19-36300                                 -
   2.BARNEY'S, INC.                                                           19-36299                         108,332,897
   3.BNY CATERING, INC.                                                       19-36301                                 -
   4.BNY LICENSING CORP.                                                      19-36302                                 -
   5.BARNEYS ASIA CO. LLC                                                     19-36303                                 -
     TOTAL                                                                                                    $108,332,897
Footnote:
(a) The net cash receipts represent cash received by each Debtor's assigned bank account excluding "flow through"
     disbursements from other accounts controlled by the same Debtor.




                                                                                                                        MOR-1a
                                                                                                                    PAGE 3 OF 13
        19-36300-cgm       Doc 733       Filed 01/27/20 Entered 01/27/20 20:52:53                   Main Document
                                                      Pg 8 of 21
In re: BARNEYS NEW YORK, INC., et al.                                                       Case No. 19-36300 (CGM)
(Jointly Administered)                                                             Reporting Period: 12/1/19 - 1/4/20
MOR-1b                                                                           Federal Tax I.D. No. XX-XXXXXXX
(in US Dollars)
(Unaudited)
                                             SCHEDULE OF DISBURSEMENTS
                                                                            PLUS:
                                                                    DISBURSEMENTS
                                                                          MADE BY                              TOTAL
                                                     NET CASH             OUTSIDE                         DISBURSEMENTS
                                       BANKRUPTCY DISBURSEMENTS           SOURCES                        (FOR QUARTERLY
  #    DEBTOR ENTITY NAME              CASE NUMBER      (a)        (i.e. escrow accounts)                  FEE PURPOSES)
   1.BARNEYS NEW YORK, INC.               19-36300             -                     -                                   -
   2.BARNEY'S, INC.                       19-36299     106,334,562                   -                           106,334,562
   3.BNY CATERING, INC.                   19-36301             -                     -                                   -
   4.BNY LICENSING CORP.                  19-36302             -                     -                                   -
   5.BARNEYS ASIA CO. LLC                 19-36303             -                     -                                   -
     TOTAL                                            $106,334,562                   -                          $106,334,562
Footnote:
(a) The net cash disbursements represent cash disbursed by the Debtor entity excluding disbursements made on behalf of
     other Debtor entities, which are reflected on the accounts of the Debtors on whose behalf they are made.
     "Flow through" disbursements transmitted between accounts owned by the Debtors are excluded.




                                                                                                                       MOR-1b
                                                                                                                   PAGE 4 OF 13
          19-36300-cgm          Doc 733            Filed 01/27/20 Entered 01/27/20 20:52:53                             Main Document
In re: BARNEYS NEW YORK, INC., et al.
                                                                Pg 9 of 21                                            Case No. 19-36300 (CGM)
(Jointly Administered)                                                                                       Reporting Period: 12/1/19 - 1/4/20
MOR-1b.1                                                                                                   Federal Tax I.D. No. XX-XXXXXXX
(in US Dollars)
(Unaudited)
                                                   QTD SUMMARY OF DISBURSEMENTS BY DEBTOR
                                                                                                                                       Q4'19
                                                          TOTAL                  TOTAL                    TOTAL                    QTD TOTAL
                                                     DISBURSEMENTS          DISBURSEMENTS           DISBURSEMENTS               DISBURSEMENTS
                                                    (FOR QUARTERLY         (FOR QUARTERLY          (FOR QUARTERLY              (FOR QUARTERLY
                                        BANKRUPTCY    FEE PURPOSES)          FEE PURPOSES)           FEE PURPOSES)               FEE PURPOSES)
 #         DEBTOR ENTITY NAME           CASE NUMBER OCT. 6 - NOV. 2, 2019 NOV. 3 - NOV. 30, 2019 DEC. 1, 2019 - JAN. 4, 2020 OCT. 6, 2019 - JAN. 4, 2020
 1.   BARNEYS NEW YORK, INC.              19-36300                    -                      -                           -                           -
 2.   BARNEY'S, INC.                      19-36299             42,065,805            55,138,471                 106,334,562                 203,538,838
 3.   BNY CATERING, INC.                  19-36301                    -                      -                           -                           -
 4.   BNY LICENSING CORP.                 19-36302                    -                      -                           -                           -
 5.   BARNEYS ASIA CO. LLC                19-36303                    -                      -                           -                           -
      Total                                                   $42,065,805           $55,138,471                $106,334,562               $203,538,838




                                                                                                                                                 MOR-1b.1
                                                                                                                                              PAGE 5 OF 13
         19-36300-cgm      Doc 733      Filed 01/27/20 Entered 01/27/20 20:52:53                 Main Document
                                                     Pg 10 of 21
In re: BARNEYS NEW YORK, INC., et al.                                                        Case No. 19-36300 (CGM)
(Jointly Administered)                                                              Reporting Period: 12/1/19 - 1/4/20
MOR-1c                                                                            Federal Tax I.D. No. XX-XXXXXXX
(in US Dollars)
(Unaudited)
                                         BANK ACCOUNT INFORMATION (a)
                                                                                           LAST 4
                                              CASE                                         DIGITS           BANK
  #             LEGAL ENTITY                 NUMBER                BANK                  ACCOUNT #        BALANCE (c)
    1.   BARNEY'S, INC.                      19-36299 Wells Fargo, N.A.                         6849                -
    2.   BARNEY'S, INC.                      19-36299 Wells Fargo, N.A.                         7841                -
    3.   BARNEY'S, INC.                      19-36299 Wells Fargo, N.A.                         7159                -
    4.   BARNEY'S, INC.                      19-36299 Wells Fargo, N.A.                         7183          2,206,178
    5.   BARNEY'S, INC.                      19-36299 Wells Fargo, N.A.                         7209            881,452
    6.   BARNEY'S, INC.                      19-36299 Wells Fargo, N.A.                         5232                -
    7.   BARNEY'S, INC.                      19-36299 Wells Fargo, N.A.                         2151                -
    8.   BARNEY'S, INC.                      19-36299 Wells Fargo, N.A.                         2166                -
    9.   BARNEY'S, INC.                      19-36299 Wells Fargo, N.A.                         7167          4,570,210
   10.   BARNEY'S, INC.                      19-36299 Bank of Hawaii                            9906             97,820
   11.   BARNEY'S, INC.                      19-36299 Wells Fargo, N.A.                         1327          5,754,375
   12.   BARNEY'S, INC. (b)                  19-36299 Citibank, N.A.                            2464          7,702,272

Footnote:
(a)  The bank statements are for the period from 12/1/19 to 1/3/20.
(b) The funds in this professional fee escrow account are not property of the estate. They are disclosed herein out of an
     abundance of caution. On November 1, 2019, pursuant to the Debtors’ sale order [Docket No. 494], the Debtors caused the
     funds (i.e., the “Funded Reserve Amount”) held in that certain segregated account (i.e., the “Funded Reserve Account”)
     pursuant to the final DIP order [Docket No. 222] to be transferred to such professional fee escrow account.
(c)  Cash balances as of December 31 include proceeds from sales owned by the Agent per the Agency Agreement. Approximately
     $5.5 million in cash currently held will be used to satisfy wind down claims in accordance with the Wind Down Budget.




                                                                                                                         MOR-1c
                                                                                                                    PAGE 6 OF 13
        19-36300-cgm         Doc 733      Filed 01/27/20 Entered 01/27/20 20:52:53                   Main Document
                                                       Pg 11 of 21
In re: BARNEYS NEW YORK, INC., et al.                                                    Case No. 19-36300 (CGM)
(Jointly Administered)                                                          Reporting Period: 12/1/19 - 1/4/20
MOR-1d                                                                        Federal Tax I.D. No. XX-XXXXXXX
(in US Dollars)
(Unaudited)

   SCHEDULE OF RETAINED RESTRUCTURING PROFESSIONAL FEE DISBURSEMENTS & US TRUSTEE FEES


                                                                             AMOUNT PAID
                                                                              DURING THE
                           PROFESSIONAL                                    REPORTING PERIOD            CUMULATIVE (a)

 Estate Professionals
   Kirkland & Ellis                                                                      2,077,846             $4,609,595
   Houlihan Lokey                                                                              -                2,050,000
   M-III Partners                                                                              -                1,311,878
   Katten Muchin Rosenman LLP                                                               29,097                 94,259
   Stretto                                                                                     -                  544,465
   PwC                                                                                     137,271                137,271

 Creditor Committee Professionals
   AlixPartners                                                                            653,184               653,184
   Pachulski Stang Ziehl & Jones LLP                                                       336,756               680,947

 Total Retained Professionals                                                            3,234,154            $10,081,599

 US Trustee Quarterly Fees                                                                     -                $251,300

Footnote:
(a) Represents payments made since the Petition Date.
(b) All payments to professionals were made from the Professional Fee Escrow Account as reported on MOR-1b.




                                                                                                                      MOR-1d
                                                                                                                  PAGE 7 OF 13
     19-36300-cgm             Doc 733      Filed 01/27/20 Entered 01/27/20 20:52:53         Main Document
                                                        Pg 12 of 21
In re: BARNEYS NEW YORK, INC., et al.                                   Case No. 19-36300 (CGM)
(Jointly Administered)                                           Reporting Period: 12/1/19 - 1/4/20
MOR-2                                                          Federal Tax I.D. No. XX-XXXXXXX
(Unaudited)

                                        STATEMENT OF OPERATIONS

Condensed & Consolidated Income Statement                                                 Reporting
                                                                                        Period Ended
                                                                                        Jan. 4, 2020
                                                                                        (in thousands)

   Net revenues                                                                     $           92,613
   Cost of sales                                                                               147,657

         Gross profit                                                                           (55,044)
         Gross profit %                                                                          -59.4%

   Expenses
    Selling, general and administrative expenses                                                 23,550
    Depreciation                                                                                  2,461
    Amortization of Intangibles                                                                     -
    Amortization of Inventory Step Up                                                               -
    Other (Income)/Expense (a)                                                                      238
   Indirect Chapter 11 Effect                                                                       -
   Chapter 11 Restructuring                                                                      11,437
   Operating (loss) income                                                                      (92,730)

   Interest and financing costs, net of interest income                                             -
         (Loss) income before income taxes                                                      (92,730)

   (Benefit) provision for income taxes                                                             -



          Net (loss) income                                                         $           (92,730)




                                                                                                                MOR-2
                                                                                                           PAGE 8 OF 13
      19-36300-cgm           Doc 733        Filed 01/27/20 Entered 01/27/20 20:52:53                    Main Document
                                                         Pg 13 of 21
In re: BARNEYS NEW YORK, INC., et al.                                                  Case No. 19-36300 (CGM)
(Jointly Administered)                                                        Reporting Period: 12/1/19 - 1/4/20
MOR-3                                                                       Federal Tax I.D. No. XX-XXXXXXX
(Unaudited)

                                                   BALANCE SHEET

Condensed & Consolidated Balance Sheet                                                                        As of
                                                                                                         Jan. 4, 2020
                                                                                                        (in thousands)
    Assets
    Current assets:
      Cash and cash equivalents (a)                                                                 $               9,969
      Receivables                                                                                                   9,651
       Allowances for chargebacks                                                                                    (345)
      Allowances for sales returns                                                                                    -
      Inventory                                                                                                       -
          Total current assets                                                                                     19,275
    Fixed assets at cost, less accumulated depreciation
       and amortization                                                                                                  -
    Other assets (including deferred financing fees)                                                                     243

                                                                                                    $              19,518

    Liabilities and shareholders’ equity
    Current liabilities:
      Accounts payable                                                                              $            105,096
      Accrued expenses and other current liabilities                                                              23,278
      Accrued interest                                                                                               -
      Income tax payable                                                                                             -
          Total current liabilities                                                                              128,374

    Deferred taxes                                                                                                       -
    Other long-term liabilities                                                                                          -
    Term Loan                                                                                                            -

    Commitments and contingencies

    Shareholders’ equity:
      Common stock— 1,200,000 authorized;
         outstanding 1,000,000 shares                                                                                 100
      Additional paid-in capital                                                                                  300,600
      Other comprehensive income                                                                                      -
      Retained Earnings/(Deficit)                                                                                (409,556)
         Total shareholders’ equity                                                                              (108,856)

    Total liabilities and shareholders’ equity                                                      $              19,518

Footnote:
(a) Cash and cash equivalents of $9.97mm per the balance sheet is as of January 4, 2020 includes proceeds from sales
    owned by the Agent per the Agency Agreement. Approximately $5.5 million in cash currently held will be used to
    satisfy wind down claims in accordance with the Wind Down Budget.




                                                                                                                              MOR-3
                                                                                                                         PAGE 9 OF 13
      19-36300-cgm              Doc 733         Filed 01/27/20 Entered 01/27/20 20:52:53                             Main Document
                                                             Pg 14 of 21
     In re: BARNEYS NEW YORK, INC., et al.                                                                      Case No. 19-36300 (CGM)
     Debtors                                                                                           Reporting Period: 12/1/19 - 1/4/20
     MOR-4a, 4b, 4c                                                                                  Federal Tax I.D. No. XX-XXXXXXX
     (in US Dollars)


                                                MOR-4a: STATUS OF POST-PETITION TAXES

     Subject: Monthly Operating Report Attestation Regarding Post-Petition Taxes

     The Debtors, Barneys New York, Inc., et al., hereby submit this attestation regarding post-petition taxes.

     All post-petition Federal and State taxes for the Debtors, which are not subject to dispute or reconciliation, are current. The debtors have
     certain post-petition local taxes that remain subject to reconciliation.


     /s/ Mohsin Y. Meghji
     Mohsin Y. Meghji
     Chief Restructuring Officer
     Barneys New York, Inc., et al.



                                MOR-4b: SUMMARY OF UNPAID POST-PETITION VENDOR PAYABLES

                                                                       NUMBER OF DAYS PAST DUE
          DESCRIPTION                   CURRENT          1-30 DAYS      31-60 DAYS 61-90 DAYS   91+ DAYS                           TOTAL
     Combined (a)                             $0            $126,194      $2,916,357 $3,235,200        $0                            $6,277,751

Footnote:
(a) Payables are calculated based on the Company's AP system data on a vendor invoice level; for any offsetting vendor
     pre-payments, the assumption is the invoice was prepaid ~30 days after the document date.


                                                 MOR-4c: ACCOUNTS RECEIVABLE AGINGb

           DESCRIPTION                  CURRENT          1-30 DAYS        31-60 DAYS       61-90 DAYS         91+ DAYS             TOTAL
     Accounts Receivable, Net               $9,651               -                -                -                 -                 $9,651

Footnote:
(b) As a result of the Asset Purchase Agreement the Company does not own the proceeds from these receivables.




                                                                                                                                       MOR-4a, 4b, 4c
                                                                                                                                       PAGE 10 OF 13
       19-36300-cgm    Doc 733     Filed 01/27/20 Entered 01/27/20 20:52:53      Main Document
                                                Pg 15 of 21
In re: BARNEYS NEW YORK, INC., et al.                                 Case No. 19-36300 (CGM)
(Jointly Administered)                                       Reporting Period: 12/1/19 - 1/4/20
MOR-5                                                      Federal Tax I.D. No. XX-XXXXXXX
(in US Dollars)


                                        PAYMENTS TO INSIDERS

                            INSIDER PAYMENT SUMMARY (FOR THIS PERIOD ONLY)
                                         DESCRIPTION                                 AMOUNT
Regular Earnings, Subject to Withholding                                                  $98,308




                                                                                                        MOR-5
                                                                                                  PAGE 11 OF 13
        19-36300-cgm          Doc 733        Filed 01/27/20 Entered 01/27/20 20:52:53                        Main Document
                                                          Pg 16 of 21
In re: BARNEYS NEW YORK, INC., et al.                                                                    Case No. 19-36300 (CGM)
(Jointly Administered)                                                                          Reporting Period: 12/1/19 - 1/4/20
MOR-6                                                                                         Federal Tax I.D. No. XX-XXXXXXX
(in US Dollars)


                             DIP FINANCING & ABL CONSIGNMENT FACILITY - As of January 4, 2020

                                                              BEGINNING          ADDITIONAL
                         DESCRIPTION                           BALANCE             DRAWS            PAYDOWNS         ENDING BALANCE
       Debtor-in-Possession Facility (a)                              -                  -                 -                     -
       Consignment Facility (b)                                       -                  -                 -                     -
       Total                                                          -                  -                 -                     -

Footnote:
(a) Pursuant to the Sale Order, on the closing, the Debtor-in-Possession Facility under the Final DIP Order was paid November 1, 2019.
(b) Consignment Facility closed with bill of sale for transfer/assign/deliver to seller.




                                                                                                                                    MOR-6
                                                                                                                              PAGE 12 OF 13
      19-36300-cgm            Doc 733         Filed 01/27/20 Entered 01/27/20 20:52:53                 Main Document
                                                           Pg 17 of 21
In re: BARNEYS NEW YORK, INC., et al.                                                    Case No. 19-36300 (CGM)
(Jointly Administered)                                                          Reporting Period: 12/1/19 - 1/4/20
                                                                              Federal Tax I.D. No. XX-XXXXXXX

                                                  MOR 7: DEBTOR QUESTIONNAIRE
Must be completed each month. If the answer to any of the questions
is “Yes”, provide a detailed explanation of each item. Attach
additional sheets if necessary.                                               Yes         No                 Comments
  1. Have any assets been sold or transferred outside the normal course of                X
      business this reporting period?
  2. Have any funds been disbursed from any account other than a debtor                   X       Payments still made from same
      in possession account this reporting period?                                                account
  3. Is the Debtor delinquent in the timely filing of any post-petition tax               X
      returns?
  4. Are workers compensation, general liability or other necessary                       X
      insurance coverages expired or cancelled, or has the debtor received
      notice of expiration or cancellation of such policies?
  5. Is the Debtor delinquent in paying any insurance premium payment?                    X
  6. Have any payments been made on pre-petition liabilities this                         X
      reporting period?
  7. Are any post-petition receivables (accounts, notes or loans) due from                X
      related parties?
  8. Are any post-petition payroll taxes past due?                                        X
  9. Are any post-petition State or Federal income taxes past due?                        X
 10. Are any post-petition real estate taxes past due?                                    X
 11. Are any other post-petition taxes past due?                              X                   The company is in the process of
                                                                                                  reconciling certain local taxes
 12. Have any pre-petition taxes been paid during this reporting period?                  X

 13. Are any amounts owed to post-petition creditors delinquent?              X
 14. Are any wage payments past due?                                                      X
 15. Have any post-petition loans been received by the Debtor from any                    X
     party?
 16. Is the Debtor delinquent in paying any U.S. Trustee fees?                            X
 17. Is the Debtor delinquent with any court ordered payments to attorneys                X
     or other professionals?
 18. Have the owners or shareholders received any compensation outside                    X
     of the normal course of business?




                                                                                                                             MOR-7
                                                                                                                       PAGE 13 OF 13
19-36300-cgm   Doc 733   Filed 01/27/20 Entered 01/27/20 20:52:53   Main Document
                                      Pg 18 of 21




  APPENDIX I – ORDINARY COURSE FINANCIAL STATEMENTS
                19-36300-cgm                     Doc 733       Filed 01/27/20 Entered 01/27/20 20:52:53                          Main Document
                                                                            Pg 19 of 21
                                                            Barneys New York, Inc. and Subsidiaries

                                                              Consolidated Statement of Operations
                                                                            (In thousands)

                                                                             (Unaudited)




                                                          Actual             Plan          Actual        Actual YTD        Plan YTD        Actual YTD
                                                            One              One             One            Eleven           Eleven           Eleven
                                                       Fiscal Month     Fiscal Month    Fiscal Month    Fiscal Months    Fiscal Months    Fiscal Months
                                                          Ended            Ended           Ended           Ending           Ending           Ending
                                                           Jan 4,           Jan 4,          Jan 2,          Jan 4,           Jan 4,           Jan 2,
                                                            2020             2019            2019            2020             2019             2019

Net revenues                                           $     92,613     $    94,489    $      92,238    $    611,918     $    761,011     $    743,134
Cost of sales                                               147,657          50,943           53,936         432,125          406,532          420,850

      Gross profit                                           (55,044)        43,546           38,302         179,793          354,479          322,284
      Gross profit %                                          -59.4%          46.1%            41.5%           29.4%            46.6%            43.4%

Expenses
 Selling, general and administrative expenses
                                            ¹                 23,550         35,290           35,298          289,775         343,050          339,258
 Depreciation                                                  2,461          3,854            3,569           28,255          42,393           40,473
 Amortization of Intangibles                                     -              183              221            2,989           2,013            5,457
 Other (Income)/Expense                                          238           (385)          (1,778)         (28,385)         (3,293)          (2,936)
Indirect Chapter 11 Effect                                       -                                              5,909
Chapter 11 Restructuring                                      11,437                                           62,639
Operating (loss) income                                      (92,730)         4,604              992         (181,389)         (29,684)         (59,968)

Interest and financing costs, net of interest income             -              571              611           14,776            6,395            5,586
      (Loss) income before income taxes                      (92,730)         4,033              381         (196,165)         (36,079)         (65,554)

(Benefit) provision for income taxes                             -              -                -                -                -                -


      Net (loss) income                                $     (92,730)   $     4,033    $         381    $    (196,165)   $     (36,079)   $     (65,554)

Pro-forma reconciliation of EBITDA
 Operating income (loss) above                         $     (92,730)   $     4,604    $         992    $    (181,389)   $     (29,684)   $     (59,968)
 Depreciation                                                  2,461          3,854            3,569           28,255           42,393           40,473
 Amortization                                                    -              183              222            2,989            2,013            5,457
 Non-recurring adjustments *                                     -                               -              5,910                               558
 Chapter 11 Restructuring                                     11,437                                           62,639
 Adjusted EBITDA                                       $     (78,832)   $     8,641    $       4,783    $     (81,596)   $      14,722    $     (13,480)




* Note. Certain one-time non-recurring adjustments are reflected above in FY 2019 and FY 2018
19-36300-cgm         Doc 733            Filed 01/27/20 Entered 01/27/20 20:52:53                                       Main Document
                                                     Pg 20 of 21

                                         Barneys New York, Inc. and Subsidiaries

                                                Consolidated Balance Sheets
                                                    (In thousands, except share data)
                                                              (Unaudited)

                                                                            Unaudited          Plan
                                                                              Jan 4           Jan 4            Feb 2
                                                                              2020            2020             2019
       Assets
       Current assets:
         Cash and cash equivalents                                      $        9,969    $      1,000     $      1,288
         Receivables                                                             9,651          11,163           11,348
          Allowances for chargebacks                                              (345)           (569)            (487)
         Inventory                                                                 -           196,892          215,302
                                                                                   -                                 -
          Prepaid and other current assets                                         -            20,956           26,238
             Total current assets                                               19,275         229,442          253,689
       Fixed assets at cost, less accumulated depreciation
          and amortization                                                        -             78,319          107,999
       Intangible assets, less accumulated amortization                           -            100,915          102,932
       Other assets (including deferred financing fees)                           243            1,977            2,527
                                                                        $       19,518    $    410,653     $    467,147

       Liabilities and shareholders’ equity
       Current liabilities:
         Accounts payable                                               $      105,096    $     75,800     $     97,986
         Accrued expenses and other current liabilities                         23,278          63,636           58,436
         Accrued interest                                                           -              536              536
         Income tax payable                                                         -             (603)             -
         Short-term deferred revenue                                                -               43               43
             Total current liabilities                                         128,374         139,412          157,001

       Revolving credit facility                                                   -            67,235          121,523
       Deferred taxes                                                              -            28,136           28,136
       Other long-term liabilities                                                 -            33,024           31,774
       Term Loan                                                                   -            48,625

       Commitments and contingencies
       Shareholders’ equity:
         Common stock— 1,200,000 authorized;
            outstanding 1,000,000 shares                                           100             100              100
         Additional paid-in capital                                            300,600         300,600          300,600
         Other comprehensive income                                                 -                                -
         Retained Earnings/(Deficit)                                          (409,556)        (206,479)       (171,987)
            Total shareholders’ equity                                        (108,856)          94,221         128,713
       Total liabilities and shareholders’ equity                       $       19,518    $    410,653     $    467,147
            19-36300-cgm                 Doc 733              Filed 01/27/20 Entered 01/27/20 20:52:53                                     Main Document
                                                                           Pg 21 of 21

                                                                Barneys New York, Inc. and Subsidiaries

                                                                 Consolidated Statement of Cash Flows
                                                                                    (In thousands)

                                                                                    (Unaudited)

                                                                        Actual              Plan               Actual               Actual                Plan            Actual
                                                                          One               One                  One                Eleven               Eleven           Eleven
                                                                     Fiscal Month      Fiscal Month         Fiscal Month        Fiscal Months        Fiscal Months    Fiscal Months
                                                                        Ended             Ended                Ended                Ended                Ended            Ended
                                                                         Jan 4             Jan 4                Jan 2               Jan 4                Jan 4            Jan 2
                                                                         2020              2020                 2019                 2020                 2020             2019
Cash flows from operating activities:
Net (loss) income                                                $        (92,730) $           4,033    $            381    $        (196,165) $           (36,075) $       (65,554)
Adjustments to reconcile net (loss) income to net cash                                                                                         .
   (used) provided by operating activities:                                                                          -                                                          -
Depreciation                                                                2,461              3,720               3,618               30,564               41,121           40,755
Amortization of Intangibles                                                   -                  367                 222              104,257                3,833            5,719
Provision for losses on accounts receivable                                   -                   97                 -                   (140)                  92              111
Income Tax/Deferred Tax                                                       -                                      (17)             (28,136)                 -               (622)
Other (including deferred rent)                                               -                   -                 (138)             (32,802)                 221             (489)

(Increase) decrease in:
   Trade receivables                                                        6,288              2,679               2,750                1,700                  172           (4,113)
   Inventories                                                                -               19,321               6,520              215,303               18,410           (2,282)
   Prepaid and other current assets                                           (46)            (7,687)             (1,901)              21,505                  -              4,934
 Increase (decrease) in:
    Accounts payable                                                        (1,558)              986               6,413               11,675              (16,873)          19,194
    Accrued expenses                                                         3,801            (8,141)              1,180              (34,833)               6,227            2,769
    Accrued interest -- Holdings PIK loan                                      -                 -                   -                    -                    -                -
      Net cash (used in) / provided by operating activities               (81,784)            15,375              19,028               92,928               17,128              422

Cash flows from investing activities:
Capital expenditures                                                           -               4,522              (1,656)             (10,132)             (11,753)         (17,775)
                                                                                                                     -                                         -                -
WO Contra Accounts                                                         80,355                                    -                (41,400)                 -                -
Fixed Assets Write-Off                                                     (2,462)               -                   -                 90,393                  -                -
      Net cash (used in) / provided by investing activities                77,893              4,522              (1,656)              38,861              (11,753)         (17,775)

Cash flows from financing activities:
Gross borrowings -- Revolving credit facility Net                              -             (19,897)             19,267               24,906              (54,288)         253,166
Gross repayments -- Revolving credit facility                                  -                 -               (35,760)            (146,428)                 -           (234,319)
Loan origination/amendment fees                                                                                     (542)              (1,586)                 -               (542)
Term loan                                                                      -                 -                   -                     -                48,625               -
Proceeds from Cayman loan                                                      -                 -                   -                     -                   -                 -
      Net cash (used) / provided by financing activities                       -             (19,897)            (17,035)            (123,108)              (5,663)          18,305

Net increase (decrease) in cash                                            (3,891)               -                   337                8,681                 (288)             952
Cash and cash equivalents- beginning of period                             13,860              1,000               1,628                1,288                1,288            1,013
Cash and cash equivalents - end of period                        $          9,969 $            1,000    $          1,965    $           9,969    $           1,000 $          1,965
